Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/20/2022 has been entered.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Frenger et al. (US Patent Application Publication 2019/0289639).

Regarding Claims 1, 6 and 11 Frenger et al. disclose a user equipment/ method comprising (see fig. 1, mobile stations): 
receiver circuitry configured to receive from a base station apparatus, a periodically broadcasted system information block (SIB), the periodically broadcasted SIB including configuration parameters for a random access procedure comprising(  see fig. 4 and 7,  see [0042] the periodically broadcasted SIBs 740 are signaled in a second broadcast channel denoted NR-PBCH.sub.2 745. )

 (I)  a set of random access preambles (see fig. 7, see [0046] the set of physical random access preambles (PRACH preambles) 
(II) a set of physical random access channel ( PRACH)n resources( see fig. 7, see [0044] configuration also include system information for PRACH resources 770.)
 : and
(III) one or more SIB types wherein the one or more SIB types identify a specific set of one or more on-demand SIBs ( see fig. 7, see [0044-46] the encoding of a system information block in a collection of system information blocks, for example SIB.sub.2, may be as set forth) ;
 Wherein the set of random access preambles is based in a grouping of multiple random access preambles configured for the specific set of one or more on-demand SIBs ( see [0046-47] the set of physical random access preambles (PRACH preambles) are different in different cells. The solution introduced herein is an approach where a SIB is encoded jointly for multiple cells and beams and a UE can extract one particular SIB from that encoding that is valid for a particular cell and beam.); and
The set of PRACH resources is based on a grouping of multiple PRACH resources configured for the specific set of one or more on-demand SIBs( see [0046-47] the set of physical random access preambles (PRACH preambles) are different in different cells. The solution introduced herein is an approach where a SIB is encoded jointly for multiple cells and beams and a UE can extract one particular SIB from that encoding that is valid for a particular cell and beam); and
Receiving circuitry configured to receive a random access preamble using a PRACH resource in accordance with a request for the specific set of one or more on-demand SIBs ( see [0048] a SIB (or all SIBs) include parameters applicable in a single cell (the cell in which the SIB parameters are provided, e.g., periodically broadcast or requested on-demand). For a multi-beam cell, the beam level differentiation would still result in multiple versions/variants (e.g., different values) of SIB parameters that are valid in different beams in the cell.) ;
Wherein the random access procedure associated with the request for the specific set of one or more on-demand SIBs is performed in a case that the user equipment receives the periodically broadcasted SIB including configuration parameters corresponding to both the set of random access preambles and the set of PRACH resources designated to the specific set of one or more on-demand SIBs identified by the one or more SIB types,( see [0050-51]  a SIB (or all SIBs) include parameters applicable in a single cell (the cell in which the SIB parameters are provided, e.g., periodically broadcast or requested on-demand). For a multi-beam cell, the beam level differentiation would still result in multiple versions/variants (e.g., different values) of SIB parameters that are valid in different beams in the cell.)
the user equipment selects the random access preamble from the designated set of PRACH resources, and the user equipment transmits the selected random access preamble using the selected PRACH resource in accordance with the request for the specific set of on-demand SIBs) ( see [0053] the UE will receive information related to all beams in the cell. In some cases, the minimum SI may contain different values for one or more parameters (e.g., PRACH timing window or PRACH root sequence index) corresponding to different SS block beams in the cell. In the case that different beams in a cell have different SI, then the SSBI can be used to differentiate which part of the SI that is valid in a beam. The UE may read the minimum SI and extract the SI valid in the current beam (e.g., corresponding to a SSBI). Information related to other beams may be stored and used later, should the UE move to another beam.)
Regarding Claims 2 and 7 Frenger et al.  discloses everything as applied above (see claims 1 and  6). 
wherein the request of system information requests from the base station apparatus an on-demand delivery of a system information block (SIB) or a group of SIBs( see [0044] The system information may include a configuration of how to request and receive on-demand system information, which may be part of another SIB. The on-demand SIBs associated with a physical downlink control channel (“PDCCH”) 760 and a physical downlink shared channel (“PDSCH”) 765 without radio resource control (“RRC”) configuration also include system information for PRACH resources 770.)
Regarding Claims 3 and 8 Frenger et al. discloses everything as applied above (see claims 2 and 7). 
wherein the configuration parameters comprise a list of information elements, each information element comprising identification(s) of the SIBs or the group of SIBs ( see fig. 7, see [0042-43] The MIB 715 may also include other information such as, without limitation, timing information and a public land mobile network identifier (“PLMN ID”) list. The PLMN ID list may also be located in SIB.sub.1.)
Regarding Claims 4 and 9 Frenger et al. discloses everything as applied above (see claims 3 and 8). 
wherein the information element further comprises one or more random access preambles, one of which is selected for the request of the SIB or the group of SIBs indicated in the information element (see [0045-47] a system information block in a collection of system information blocks, the set of physical random access preambles (PRACH preambles) are different in different cells. The solution introduced herein is an approach where a SIB is encoded jointly for multiple cells and beams and a UE can extract one particular SIB from that encoding that is valid for a particular cell and beam.)
Regarding Claims 5 and 10 Frenger et al. discloses everything as applied above (see claims 3 and 8). 
wherein the information element further comprises one or more PRACH resources, one of which is selected for the request of the SIB or the group of SIBs indicated in the information element (see [0046-47] the set of physical random access preambles (PRACH preambles) are different in different cells. The solution introduced herein is an approach where a SIB is encoded jointly for multiple cells and beams and a UE can extract one particular SIB from that encoding that is valid for a particular cell and beam)
Response to Arguments
5.	Applicant's arguments filed 4/20/2022 have been fully considered but they are not persuasive. 
In the remarks on pg. 8 of the amendment, the applicant contends that Suzuki et al., Pani et al. and Frenger et al. does not teach or suggest “a random access procedure using on-demand system information”
Examiner respectfully disagrees Frenger et al. teaches a random access procedure using on-demand system information as shown in fig. 4 and 7 and [0042-47] a structure of system information in a communication system, which uses a random access procedure using on-demand system information.
Conclusion
 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MON CHERI S DAVENPORT whose telephone number is (571)270-1803. The examiner can normally be reached M to F 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MON CHERI S DAVENPORT/             Examiner, Art Unit 2478                                                                                                                                                                                           June 13, 2022


/KODZOVI ACOLATSE/             Primary Examiner, Art Unit 2478